          Case 4:20-cv-00839-SWW Document 5 Filed 08/25/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

RICKY ASHLEY,                                               PETITIONER
ADC # 099718C              No. 4:20-cv-00839-SWW-JTR

      V                    (Related cases: 4:20-cv-00203-SWW;
                           4:20-cv-00726-SWW; 4:20-cv-00770-KGB;
                           4:20-cv-00788-DPM)

DEXTER PAYNE, Director,
Arkansas Division of Correction,
Arkansas Department of Correction                           RESPONDENT


                                 JUDGMENT


      Based on today’s Order, this 28 U.S.C. ' 2254 action is DISMISSED, with

prejudice.
      IT IS SO ORDERED this 25th day of August, 2020.
                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
